DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-11, 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 10, 14-16 is the inclusion of the limitation a liquid ejecting head that includes a first and second compliance portion, wherein a compliance of one the first compliance portion and the second compliance portion closest to the nozzles is larger than a compliance of the other that is farther from the nozzles.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 3, 17, 19-21 is the inclusion of the limitation of a liquid ejecting head that includes a first and second compliance portions, wherein the compliance of a second compliance portion is larger than a compliance of the first compliance portion.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 5-9 and 23 is the inclusion of the limitation a liquid ejecting head that includes a plurality of individual outlet flow paths that allow pressure chambers to individually communicate to a second common flow path, wherein a second compliance portion does not overlap with the plurality of 
The primary reason for the allowance of claim(s) 11 is the inclusion of the limitation a liquid ejecting apparatus comprising a liquid ejecting head that includes a first and second compliance portion, wherein a compliance of one the first compliance portion and the second compliance portion closest to the nozzles is larger than a compliance of the other that is farther from the nozzles.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 18 is the inclusion of the limitation of a liquid ejecting apparatus comprising a liquid ejecting head that includes a first and second compliance portions, wherein the compliance of a second compliance portion is larger than a compliance of the first compliance portion.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 22 is the inclusion of the limitation a liquid ejecting apparatus comprising a liquid ejecting head that includes a plurality of individual outlet flow paths that allow pressure chambers to individually communicate to a second common flow path, wherein a second compliance portion does not overlap with the plurality of individual outlet flow paths as view from a thickness .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/LISA SOLOMON/Primary Examiner, Art Unit 2853